Case 2:18-cv-08770-SDW-SCM Document 83 Filed 06/26/20 Page 1 of 2 PageID: 809



NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 MAI ANZJEL BOYD, an infant by her
 Guardian ad Litem, KENDALL BOYD, and                 Civil Action No. 18-8770 (SDW) (SCM)
 KENDALL BOYD, Individually,

                       Plaintiffs,
                                                      ORDER
 v.

 320 MT. PROSPECT LLC, et al.,
                                                      June 26, 2020
                       Defendants.


WIGENTON, District Judge.

       Before this Court is Magistrate Judge Steven C. Mannion’s (“Judge Mannion”) Report and

Recommendation (D.E. 78 (“R&R”)), dated May 19, 2020, which recommends that Plaintiffs

Kendall and Mai Anzjet Boyd’s (“Plaintiffs”) motion to remand (D.E. 72) be granted. Defendants

320-322 Mount Prospect LLC, Friedlam Partners LLC, Friedlam Management, and 320 MP LLC

(collectively, “Defendants”) filed objections to the R&R on June 2, 2020, and Plaintiffs responded

to Defendants’ objections on June 16, 2020. (D.E. 79, 80, 82.) This Court has reviewed the

reasons set forth by Judge Mannion in the R&R, the parties’ submissions, and the other documents

in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Mannion is ADOPTED as the conclusions of law of

this Court.

       SO ORDERED.

                                                             /s/ Susan D. Wigenton
                                                      SUSAN D. WIGENTON, U.S.D.J.
Case 2:18-cv-08770-SDW-SCM Document 83 Filed 06/26/20 Page 2 of 2 PageID: 810




Orig: Clerk
cc:   Parties
      Magistrate Judge Mannion
